15-425-cv
     Associates Against Outlier Fraud v. Huron                           




 1                                         In the
 2               United States Court of Appeals
 3                           For the Second Circuit
 4                                      
 5                                      
 6                          August Term, 2015 
 7                            No. 15‐425‐cv 
 8                                      
 9                 ASSOCIATES AGAINST OUTLIER FRAUD, 
10                          Plaintiff‐Appellant, 
11                                      
12   UNITED STATES OF AMERICA, STATE OF NEW YORK, ex rel. ASSOCIATES 
13                       AGAINST OUTLIER FRAUD, 
14                               Plaintiffs, 
15                                      
16                                    v. 
17                                      
18   HURON CONSULTING GROUP, INC., HURON CONSULTING GROUP, LLC, 
19      HURON CONSULTING SERVICES, LLC, EMPIRE HEALTHCHOICE 
20          ASSURANCE, INC., DBA EMPIRE MEDICARE SERVICES, 
21                         Defendants‐Appellees, 
22                                      
23      KPMG, SPELTZ AND WEIS, LLC, HEALTHCARE MANAGEMENT 
24                           SOLUTIONS, LLC, 
25                              Defendants. 
26                                      
27                                      
28             Appeal from the United States District Court 
29                for the Southern District of New York. 
30                No. 09‐cv‐1800 ― Jed S. Rakoff, Judge. 
31                                      
                                                                                       




 1                                          
 2                                          
 3                         ARGUED: NOVEMBER 12, 2015 
 4                           DECIDED: MARCH 23, 2016 
 5                                          
 6                                          
 7          Before: JACOBS, LIVINGSTON, and DRONEY, Circuit Judges. 
 8                            
 9           
10          Appeal  from  a  judgment  of  the  United  States  District  Court 
11   for  the  Southern  District  of  New  York  (Rakoff,  J.),  awarding  costs, 
12   including  deposition  transcripts,  to  Defendants‐Appellees  after 
13   summary judgment was entered in favor of Defendants‐Appellees in 
14   a False Claims Act case.  We AFFIRM the award of those costs. 
15                            
16                                        
17                               PHILIP  ROY  MICHAEL,  Michael  Law 
18                               Group, Bronx, NY, for Appellant. 
19                                      
20                               Robert  Salcido,  Akin  Gump  Strauss 
21                               Hauer & Feld LLP, Washington, DC;  
22                               Michael  D.  Leffel,  Foley  &  Lardner 
23                               LLP, Madison, WI;  Michael J. Tuteur, 
24                               Foley  &  Lardner  LLP,  Boston,  MA, 
25                               for Appellees. 
26                                          
27    
28    
29    
30    
31    
32    


                                           2
                                                                                                          




 1   DRONEY, Circuit Judge: 

 2           Plaintiff‐Relator (“Plaintiff”) Associates Against Outlier Fraud 

 3   appeals the award of costs against it in a False Claims Act (“FCA”) 

 4   case,  arguing  that  the  district  court  improperly  ordered  it  to  pay 

 5   defendants the costs of deposition transcripts under Federal Rule of 

 6   Civil Procedure 54(d)(1) and 28 U.S.C. § 1920.  Plaintiff asserts that it 

 7   should  have  been  shielded  from  this  award  by  31  U.S.C. 

 8   § 3730(d)(4),  which  restricts  the  award  of  “expenses”  to  prevailing 

 9   defendants  in  FCA  cases  to  cases  found  to  be  “clearly  frivolous,” 

10   because  “costs”  and  “expenses”  are  one  and  the  same  under  the 

11   FCA, 28 U.S.C. § 1920, and the Federal Rules of Civil Procedure.   

12           We AFFIRM the award of costs entered by the district court. 

13                                       BACKGROUND 

14           Plaintiff  Associates  Against  Outlier  Fraud  brought  a  qui  tam 

15   action  under  the  False  Claims  Act,  31  U.S.C.  § 3729  et  seq.,1  against 


     1
       Plaintiff also brought claims under the New York false claims act, N.Y. State Fin. Law § 187 et
     seq.



                                                    3
                                                                                        




 1   defendants  Huron  Consulting  Group,  Inc.,  Huron  Consulting 

 2   Group,  LLC,  and  Huron  Consulting  Services,  LLC  (collectively, 

 3   “Huron”)  and  defendant  Empire  HealthChoice  Assurance,  Inc., 

 4   doing  business  as  Empire  Medicare  Services  (“Empire”)  in  2009.  

 5   Plaintiff  alleged  that  Huron  and  Empire  had  facilitated    excessive 

 6   Medicare and Medicaid payments to St. Vincent’s Catholic Medical 

 7   Center  in  New  York  City.2    The  district  court  granted  summary 

 8   judgment  to  Huron  and  Empire  on  March  4,  2013,  finding  that 

 9   Plaintiff  had  not  presented  evidence  to  raise  a  genuine  dispute  of 

10   material  fact  about  whether  Huron  or  Empire  had  submitted  false 

11   claims under the False Claims Act.  United States v. Huron Consulting 

12   Grp.,  Inc.,  929  F.  Supp.  2d  245,  247  (S.D.N.Y.  2013).    Plaintiff 

13   appealed,  and  this  Court  affirmed.    Assocs.  Against  Outlier  Fraud  v. 

14   Huron  Consulting  Grp.,  Inc.,  567  Fed.  App’x  44  (2d  Cir.  2014) 

15   (summary order).   


     2
         The United States had previously declined to intervene in this action.



                                                        4
                                                                                            




 1          Huron  and  Empire  subsequently  petitioned  the  district  court 

 2   for costs.  On September 10, 2014, the Clerk of Court for the district 

 3   court awarded Empire $5,839.80 in costs and on September 12, 2014, 

 4   the Clerk of Court awarded Huron $7,886.95 in costs.  Most of those 

 5   costs  were  for  deposition  transcripts  used  in  resolving  the  motions 

 6   for summary judgment.   

 7          Plaintiff  appealed  the  award  of  costs  to  the  district  court.    In 

 8   that  appeal,  Plaintiff  argued  that  the  award  of  costs  for  deposition 

 9   transcripts  was  precluded  by 31  U.S.C. § 3730(d)(4),  which  requires 

10   that  a  court,  before  awarding  “reasonable  attorneys’  fees  and 

11   expenses” to defendants for cases brought under the FCA, find that 

12   the  lawsuit  was  “clearly  frivolous,  clearly  vexatious,  or  brought 

13   primarily for  purposes  of  harassment.”   It was  uncontested both  in 

14   the district court and in this appeal that this standard was not met.   

15          The  district  court  rejected  this  argument,  concluding  that 

16   “expenses”  and  “costs”  have  distinct  meanings  under  the  Federal 




                                             5
                                                                                                             




 1   Rules  of  Civil  Procedure  and  the  FCA,  and  affirmed  the  award  of 

 2   costs.3    Plaintiff  appeals  this  conclusion,  and  on  appeal  advances  a 

 3   second  alternative  argument:  that  deposition  transcripts  are  not 

 4   “costs” under 28 U.S.C. § 1920.  We affirm. 

 5                                              DISCUSSION 

 6            A  district  court  reviews  the  clerk’s  award  of  costs  by 

 7   exercising  its  own  discretion  to  “decide  the  cost  question  [it]self.”  

 8   Whitfield  v.  Scully,  241  F.3d  264,  269  (2d  Cir.  2001)  (alteration  in 

 9   original)  (quoting  Farmer  v.  Arabian  Am.  Oil  Co.,  379  U.S.  227,  233 

10   (1964)).    This  Court  then  reviews  a  district  court’s  order  awarding 

11   costs  for  abuse  of  discretion.  Id.  (citing  ARP  Films,  Inc.  v.  Marvel 

12   Entm’t  Grp.,  Inc.,  952  F.2d  643,  651  (2d  Cir.  1991)).    A  legal 

13   determination  as  to  “[w]hether  the  district  court  has  the  authority  to 




     3
       The district court also rejected Plaintiff’s alternative argument that the clerk erred in awarding
     costs for the deposition transcripts to Huron and Empire separately, finding that they were
     “distinct entities, each retained different counsel, and Relator pursued two theories of liability,
     tailored to each defendant.” App. 34 (internal quotation marks omitted). This issue is not pursued
     on appeal.



                                                      6
                                                                                                        




 1   award costs” in specific circumstances, however, is subject to de novo 

 2   review.  Id. (emphasis added). 

 3           I.       “Costs” and “Expenses” 

 4           The award of costs that the district court approved was based 

 5   on Federal Rule of Civil Procedure 54(d)(1), which provides for the 

 6   award of the following to prevailing parties: 

 7                    Costs  Other  Than  Attorney’s  Fees.    Unless  a 
 8                    federal  statute,  these  rules,  or  a  court  order 
 9                    provides  otherwise,  costs—other  than  attorney’s 
10                    fees—should be allowed to the prevailing party. 
11
12   Fed. R. Civ. P. 54(d)(1).  The next subsection of the rule sets forth the 

13   procedure for requesting attorney’s fees and nontaxable expenses:

14                    Attorney’s  Fees . . . A  claim  for  attorney’s  fees 
15                    and  related  nontaxable  expenses  must  be  made 
16                    by  motion  unless  the  substantive  law  requires 
17                    those  fees  to  be  proved  at  trial  as  an  element  of 
18                    damages.
19
20   Fed. R. Civ. P. 54(d)(2)(A).  28 U.S.C. § 1920 sets out what an award 

21   of “costs” may consist of4: 


     4
       See Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 441 (1987) (“§ 1920 defines the
     term ‘costs’ as used in Rule 54(d).”).


                                                   7
                                                                                            




 1                 (1) Fees of the clerk and marshal; 
 2                 (2) Fees  for  printed  or  electronically  recorded 
 3                 transcripts  necessarily  obtained  for  use  in  the 
 4                 case; 
 5                 (3) Fees  and  disbursements  for  printing  and 
 6                 witnesses; 
 7                 (4) Fees  for  exemplification  and  the  costs  of 
 8                 making  copies  of  any  materials  where the  copies 
 9                 are necessarily obtained for use in the case; 
10                 (5) Docket fees under section 1923 of this title; 
11                 (6) Compensation  of  court  appointed  experts, 
12                 compensation  of  interpreters,  and  salaries,  fees, 
13                 expenses,  and  costs  of  special  interpretation 
14                 services under section 1828 of this title. 
15         
16   The FCA, in its fee‐shifting provision, provides: 

17                 . . . [T]he  court  may  award . . . reasonable 
18                 attorneys’  fees  and  expenses  if  the  defendant 
19                 prevails in the action and the court finds that the 
20                 claim  of  the  person  bringing  the  action  was 
21                 clearly  frivolous,  clearly  vexatious,  or  brought 
22                 primarily for purposes of harassment. 
23
24   31  U.S.C.  § 3730(d)(4).    Plaintiff  argues  that  “expenses”  (as  referred 

25   to  in  § 3730(d)(4))  include  the  “costs”  referred  to  in  Fed.  R.  Civ.  P. 

26   54(d)(1), and thus may not be imposed on it as Plaintiff’s claim was 

27   not frivolous.  




                                             8
                                                                                        




 1          We  disagree.    As  the  district  court  explained  in  its  decision 

 2   below,  the  distinction  between  “costs”  and  “expenses”  is  well 

 3   established  in  the  Federal  Rules  of  Civil  Procedure.    “Taxable  costs 

 4   are  limited  to  relatively  minor,  incidental  expenses,”  while 

 5   “nontaxable  expenses  [are  those]  borne  by  litigants  for  attorneys, 

 6   experts, consultants, and investigators.”  Taniguchi v. Kan Pac. Saipan, 

 7   Ltd., 132 S. Ct. 1997, 2006 (2012); see also id. (“Although ‘costs’ has an 

 8   everyday  meaning  synonymous  with  ‘expenses,’  the  concept  of 

 9   taxable costs under Rule 54(d) is more limited and represents those 

10   expenses, including, for example, court fees, that a court will assess 

11   against  a  litigant.”  (quoting  10  C.  Wright,  A.  Miller  &  M.  Kane, 

12   Federal  Practice  and  Procedure  §  2666  at  202–03  (3d  ed.  1998)));  10 

13   J.W. Moore et al., Moore’s Federal Practice § 54.103[1] (3d ed. 2015) 

14   (“’Costs’  Is  Term  of  Art  Not  Synonymous  With  Expenses . . . . As 

15   employed in Rule 54(d)(1), ‘costs’ is a term of art that refers only to 




                                           9
                                                                                           




 1   those particular expenses that may be taxed to the opponent under 

 2   28 U.S.C. § 1920 as an incident of the judgment in the action.”).   

 3          This distinction between costs and expenses is no less clear in 

 4   the FCA.  For example, 31 U.S.C. § 3730(g) of the FCA incorporates 

 5   28  U.S.C.  § 2412(d),  which  distinguishes  between  “fees  and  other 

 6   expenses” and those “costs” enumerated in 28 U.S.C. § 1920.  

 7          As  another  example,  a  neighboring  subsection  of  the  FCA 

 8   distinguishes  among  “expenses,  [attorneys’]  fees,  and  costs”  as 

 9   individual terms in the context of a successful False Claims Act qui 

10   tam  action.    31  U.S.C.  § 3730(d)(2).    Appellant,  by  arguing  that 

11   Congress used the terms interchangeably, in effect asks this Court to 

12   read  the  terms  inconsistently  across  the  FCA.    To  the  contrary,  “we 

13   must attempt to give effect to the plain meaning of each word in the 

14   statute.”  United States v. Pacheco, 225 F.3d 148, 156 (2d Cir. 2000); see 

15   King v. Burwell, 135 S. Ct. 2480, 2498 (2015) (noting “the elementary 

16   principle  that  requires  an  interpreter  ‘to  give  effect,  if  possible,  to 




                                            10
                                                                                          




 1   every clause and word of a statute’” (quoting Montclair v. Ramsdell, 

 2   107 U.S. 147, 152 (1883)). 

 3           Therefore, 31 U.S.C. § 3730(d)(4) does not affect the award of 

 4   costs under Rule 54(d)(1) to prevailing parties.   

 5          In so ruling, we join a number of other circuit courts that have 

 6   reached  the  same  conclusion.    See  United  States  ex  rel.  Ritchie  v. 

 7   Lockheed Martin Corp., 558 F.3d 1161, 1172 (10th Cir. 2009) (“Section 

 8   3730(d)(4)  does  not  govern  the  recovery  of  costs  by  a  prevailing 

 9   defendant . . . .”); United States ex rel. Costner v. United States, 317 F.3d 

10   889,  891  (8th  Cir.  2003)  (“[Section]  3730(d)(4)  is  not  an  express 

11   provision  regarding  costs  and  thus  does  not  displace  the  district 

12   court’s authority to award costs under Rule 54.”); United States ex rel. 

13   Lindenthal  v.  Gen.  Dynamics  Corp.,  61  F.3d  1402,  1414  (9th  Cir.  1995) 

14   (same). 

15          Plaintiff  additionally  cites  decisions  which  at  times  refer  to 

16   “costs” and “expenses” interchangeably in different contexts, as well 




                                           11
                                                                                        




 1   as  statutory  references—also  in  other  contexts—that  fail  to 

 2   distinguish the terms.  However, those inapposite references do not 

 3   override the clear language of the statutes and rules here.  

 4          As  “costs”  and  “expenses”  have  distinct  meanings  under 

 5   Federal Rule of Civil Procedure 54(d), 28 U.S.C. § 1920, and the FCA, 

 6   31  U.S.C.  § 3730(d)(4)  does  not  preclude  the  award  of  the  costs  for 

 7   deposition transcripts.  

 8          II.    “Costs” under § 1920 

 9          In  an  argument  only  raised  on  appeal,  Plaintiff  alternatively 

10   asserts  that  28  U.S.C  §  1920  does  not  properly  include  the  cost  of 

11   deposition  transcripts,  so  an  award  under  Rule  54(d)(1)  was 

12   improper.  See Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 

13   441‐42 (1987) (“[28 U.S.C.] § 1920 defines the term ‘costs’ as used in 

14   Rule  54(d).    Section  1920  enumerates  expenses  that  a  federal  court 

15   may  tax  as  a  cost  under  the  discretionary  authority  found  in  Rule 

16   54(d).”).    As  Plaintiff  did  not  make  this  argument  below,  it  is 

17   forfeited.  See Greene v. United States, 13 F.3d 577, 586 (2d Cir. 1994) 

                                          12
                                                                                                               




 1   (“[I]t  is  a  well‐established  general  rule  that  an  appellate  court  will 

 2   not consider an issue raised for the first time on appeal.”). However, 

 3   even if appropriately presented, it would have no merit.  This Court 

 4   has  stated  clearly  that  “[t]he  courts  of  appeals  have  consistently 

 5   interpreted  [§  1920]  to  permit  the  taxation  of  deposition  expenses, 

 6   when  necessarily  incurred  for  use  of  the  deposition  in  the  case.”  

 7   Whitfield, 241 F.3d at 270.5 

 8                                         CONCLUSION 

 9            For  the  foregoing  reasons,  we  AFFIRM  the  award  of  costs 

10   made by the district court. 




     5
       Consequently, Plaintiff’s objection to Local Civil Rule 54.1(c)(2) of the Southern District of
     New York, which explicitly states that “[c]osts for depositions are . . . taxable if they were used by
     the Court in ruling on a motion for summary judgment or other dispositive substantive motion,”
     has no merit as the local rule is consistent with 28 U.S.C. § 1920. See Fed. R. Civ. P. 83(a)(1) (“A
     local rule must be consistent with . . . federal statutes and rules . . . .”).



                                                      13